Citation Nr: 0213795	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for residuals of injury 
to the left knee.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active military service in the Army from 
March 1967 to March 1969.  This case originally came before 
the Board of Veterans' Appeals (the Board) on an appeal of 
two issues.  First, the appellant appealed an October 1997 
rating decision issued by the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the appellant's claim for service connection 
for left ear hearing loss.  In a June 1998 rating decision, 
the Little Rock, Arkansas RO again denied service connection 
for left ear hearing loss.  Second, the appellant also 
appealed that RO's June 1998 denial of his claim for service 
connection for residuals of a left knee injury.  

In April 2001, a hearing was held in Little Rock, Arkansas 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript 
of the hearing testimony has been associated with the claims 
file.  The Board subsequently remanded the case to the RO for 
additional development in August 2001; the RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issues 
considered herein has been obtained by the RO.

2.  The appellant does not have left ear hearing loss that 
meets the criteria set forth in 38 C.F.R. § 3.385.

3.  The appellant was treated on two occasions in-service for 
knee pain; there is no medical evidence indicating that the 
condition was other than acute and transitory.

4.  A chronic acquired left knee disorder was not medically 
demonstrated either during the appellant's active military 
service or until several years later.

5.  Degenerative changes of the left knee were first 
clinically demonstrated several years after separation from 
service.

6.  The record does not contain competent medical evidence of 
a nexus between a current left knee disability, including 
arthritis, and injury or disease during the appellant's 
active service.


CONCLUSIONS OF LAW

1.  The appellant's left ear hearing loss was not incurred in 
or aggravated by wartime service.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2001)); 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102 and 3.159).

2.  A left knee disorder was not incurred in or aggravated by 
wartime service, and arthritis of the left knee may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 5102, 5103, 5103A, and 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for service connection for left 
ear hearing loss.  The Board further finds that entitlement 
to service connection for a left knee disorder is also not 
warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Left ear hearing loss.

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) explained that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley, at 
157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

The appellant contends that he currently suffers from left 
ear hearing loss due to noise exposure in-service.  The 
appellant testified at his April 1999 personal hearing at the 
RO that he was constantly around loud weapon noises in 
service.  He said that he believed that the most damage 
occurred when a tank round was fired off next to him without 
prior warning in July 1968.  See RO Hearing Transcript pp. 
17-19.  The appellant further testified that he currently was 
experiencing difficulties hearing with his left ear.  He said 
that he did not receive any treatment for hearing loss until 
recently.  He also denied occupational noise exposure post-
service.  See RO Hearing Transcript pp. 19-22.  The appellant 
provided similar testimony at his April 2001 Travel Board 
hearing.  

Review of the appellant's service medical records reveals 
that, in June 1968, he complained of ringing in his left ear 
after exposure to a shell blast five months previous.  He was 
referred for a hearing evaluation; the associated audiogram 
was normal.  The ENT examiner stated that both ears were 
normal on examination and rendered a clinical impression of 
sound sensitivity.  At his February 1969 medical examination 
for separation from service, the appellant denied a history 
of ear trouble.  His spoken voice hearing was described as 
15/15 in both ears.

After service, the appellant underwent a VA audiometric 
examination in August 1997.  The audiologist interpreted the 
results as "not representative" of the appellant's organic 
hearing.  The examiner reported that the audiogram needed to 
be repeated as the August 1997 audiogram was unreliable due 
to inconsistencies.

The appellant underwent VA audiometric testing in May 1999.  
The puretone threshold results, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
10
10
LEFT
N/A
20
25
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.

The appellant most recently underwent VA audiometric testing 
in November 2001.  The examiner noted that the appellant was 
exposed to artillery noise in service.  The appellant was 
also noted to have low post-service occupational noise 
exposure.  The puretone threshold results, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
20
20
25
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 94 percent in the left ear.

The appellant has contended, in various written statements 
and in his testimony, that he has sustained hearing loss as 
the result of exposure to noise during his active service in 
the Army.  Where the determinative issue involves causation 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is possible or plausible is required.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is 
not competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
appellant's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); and the claimant does not meet this burden 
by merely presenting his lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his lay assertions cannot constitute 
cognizable evidence.

In addition, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  While the appellant 
has shown exposure to acoustic trauma in-service, the most 
recent audiometric testing conducted by the VA, in November 
2001, revealed that the appellant's hearing in his left ear 
does not demonstrate any pertinent level over 40 decibels or 
three levels greater than 25 decibels or a speech recognition 
score less than 94 percent.  Accordingly, there is no 
evidence that the appellant currently has any left hearing 
loss disability which is of service origin and meets the 
criteria set forth in 38 C.F.R. § 3.385.  His claim for left 
ear hearing loss consequently must be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim denied here.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).

B.  Left knee claim.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection for a number of chronic conditions, 
including arthritis, may be presumed if it is demonstrated to 
a compensable degree within one year following service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

The appellant testified at his April 1999 personal hearing at 
the RO that he injured his left knee playing basketball in 
1964; he said that treatment consisted of an ice pack and an 
Ace bandage and that he was able to resume playing sports 
without any further problems.  See RO Hearing Transcript pp. 
2-3.  He further testified that he sought treatment for his 
left knee during basic training and that he re-injured the 
knee while engaged in combat in Vietnam in march 1968.  See 
RO Hearing Transcript pp. 3-8.  The appellant stated that he 
went to his family doctor for treatment of his left knee 
post-service, beginning in 1969, that he saw that doctor 
periodically up to the present time and that he still 
experienced swelling.  See RO Hearing Transcript pp. 8-16.  
The appellant also testified that this doctor had not told 
him a diagnosis for his knee condition and that the doctor 
was unable to tell him what was causing it.  See RO Hearing 
Transcript pp. 16-17.  The appellant provided similar 
testimony at his April 2001 Travel Board hearing.

Review of the appellant's service medical records reveals 
that he gave a history of a pre-service knee injury with 
occasional symptoms of instability and frequent pain on his 
December 1966 entrance examination.  On physical examination, 
no knee abnormalities were noted.  In April 1967, the 
appellant sought medical treatment for complaints of a bad 
knee; he was treated with wintergreen, heat, an Ace wrap and 
pain medication.  In March 1968, he sought treatment for pain 
in his ribs and left knee after falling on some rocks; he 
described the left knee pain as occasional.  The appellant 
gave a history of trouble with his knees and ankles on his 
February 1969 report of medical history.  The associated 
medical examination report indicated that the appellant's 
lower extremities were clinically normal.

Post-service, the appellant submitted VA Forms 21-526 in 
March 1969; May 1969; and November 1979.  He did not mention 
any left knee condition or problem, nor did he mention 
receiving any treatment post-service for a left knee 
disorder.

The evidence of record contains a September 1997 statement 
from the appellant's long-time private physician in which the 
doctor says that the appellant "claims injury in Vietnam in 
1969."  The doctor further stated that since that time the 
appellant had experienced progressive pain, swelling and 
limitation of motion.  This doctor provided another statement 
in February 1998; he stated that he had seen the appellant in 
September 1997, that the appellant reported a history of left 
knee swelling and pain for six months with history of injury 
in Vietnam in 1969.  The doctor noted a diagnosis of post-
traumatic chondro-osteomalacia with swelling and pain on 
weightbearing.  This physician provided a similar statement 
in April 2001.  There was no opinion rendered by this doctor 
in any of his three statements as to the etiology of the 
appellant's current left knee disorder. 

The evidence of record also includes office records from this 
physician dated between January 1989 and February 2000.  
There is no mention of any left knee condition, problem or 
complaint until September 1997, when the appellant sought 
treatment saying that his left knee hurt and swelled.  He 
reported that the problem had started about six months 
previous, that he had hurt the knee in the Army in 1969, and 
that it had hurt on and off since then.  

The appellant underwent a VA medical examination in August 
1997; he did not mention any problem with his left knee.  On 
physical examination, the appellant was noted to be able to 
perform range of motion.  

The appellant underwent another VA medical examination in May 
1999; the examiner reviewed the claims file.  The appellant 
said that the knee was unstable and that it would swell 
occasionally with such episodes every two to three months.  
After physical examination, the doctor rendered a diagnosis 
of degenerative arthritis, left knee, traumatic in origin, 
but did not offer any opinion as to the etiology or onset 
date of the disorder.

This examiner re-examined the appellant in November 2001; the 
appellant's VA outpatient treatment file was reviewed.  He 
noted that x-ray examinations of the appellant's left knee 
dated in September 1997, and May 1999, were negative.  After 
physical examination, the doctor again rendered a diagnosis 
of degenerative arthritis, left knee, traumatic in origin; he 
still did not offer any opinion as to the etiology or onset 
date of the disorder.  Radiographic examination revealed mild 
degenerative changes of the left knee.

In May 2002, this VA doctor reviewed all the medical evidence 
of record and opined that the etiology of the appellant's 
knee condition could not be firmly established because there 
was a lack of nexus within the medical record.  He stated 
that there was no causal link found making it less likely 
than not that injury was incurred in service.  

The Board notes that a private doctor has indicated a history 
of injury in 1969, but this diagnosis was based on a history 
and information given by the appellant.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  This notation was made without 
the benefit of any review of the claims file, and thus 
without knowledge of the appellant's prior medical records; 
it is without probative value and thus not sufficient to 
support the claim.  In contrast, the VA examination reports 
were rendered after consideration of the appellant's service 
medical and other records and the resulting opinion indicates 
that the evidence of record does not contain data that would 
link the appellant's current left knee condition to service.

The appellant maintains that he suffers from a left knee 
disorder that is related to service.  Review of all of the 
evidence of record reveals that the appellant was treated for 
complaints of knee pain on two occasions during his Army 
service, but there is no mention of any arthritis.  
Furthermore, there is no medical evidence of record to 
establish that the in-service knee pain was other than acute 
and transitory.  There is no evidence of record that 
indicates that the appellant suffered from knee arthritis to 
a compensable degree within one year of his separation from 
service.  In addition, the record does not contain competent 
medical evidence of a nexus between any current left knee 
disorder and disease or injury during the appellant's active 
military service.  The appellant has not provided any medical 
evidence to establish that he currently suffers from any left 
knee disorder, including arthritis, that is related to 
service, and his statements are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993).

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for left knee pain and that this 
condition resolved without sequelae.  There is no medical 
evidence of record to establish that he suffered any left 
knee condition that was other than acute and transitory.  The 
medical evidence of record indicates that the appellant had a 
six-month history of left knee pain and swelling in September 
1997; this indicates that the current left knee condition 
first manifested itself many years after service.  
Furthermore, while a private doctor has stated that the 
appellant reported a long history of knee pain, that doctor 
indicated that he first treated the appellant for the left 
knee in September 1997.  There is no evidence of record that 
the appellant suffered from any left knee condition to a 
compensable degree within one year of his separation from 
service.  Arthritis of the left knee was first demonstrated 
on x-ray in November 2001.  

The Board is legally required to base its decision on the 
competent evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of the evidence available 
suggests that the onset of the appellant's current left knee 
disorder was not during service, as there is no competent 
medical opinion of record that specifically relates the onset 
date of the appellant's left knee disorder to service.  While 
a private doctor has stated that the appellant reported that 
his left knee condition is service-related, it appears that 
that any opinion as to the onset date of the appellant's left 
knee disorder was based upon a history provided by the 
appellant.  Under these circumstances the Board can afford it 
no probative weight as to the question of service connection.  
See Swann v. Brown, 5 Vet. App. 229, 232-233 (1993).  
Furthermore, this history is not supported by the medical 
records or by the appellant's statements over the years 
before he submitted his claim in September 1997.

The Board has considered the appellant's statements submitted 
in support of his contention that he has a left knee disorder 
as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis of any left knee condition, 
including arthritis, nor do they establish a nexus between a 
left knee disorder and his military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

Thus, the Board finds that the appellant's claimed left knee 
disorder, including arthritis, was first shown years after 
service and has not been related to service by any competent 
medical opinion.  The appellant has not submitted competent 
medical evidence showing that he currently has any left knee 
disorder that is linked to any incident of service.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
June 1999 and June 2002 Supplemental Statements of the Case 
(SSOC), the August 2001 Board remand and the October 2001 
VCAA notification letter.  He was specifically told that 
there was no competent medical evidence of record showing 
that his current left knee disorder was due to service or any 
incident of service.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the appellant was 
afforded two hearings.  The appellant was specifically told 
at his April 1999 RO hearing that he would be responsible for 
obtaining his private doctor treatment records and his 
attorney at the time stated on the record that he would 
obtain those records.  The appellant was afforded VA medical 
examinations.  There is no indication that additional 
relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the two service connection 
claims at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review despite the fact the that the RO did not consider the 
case under VCAA or the implementing regulations.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, the appellant 
has not asserted that the case requires further development 
or action under VCAA or the implementing regulations.


ORDER

The claim for service connection for left ear hearing loss is 
denied.

The claim for service connection for a left knee disorder is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

